Citation Nr: 0025858	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-11 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York  



THE ISSUE

Entitlement to an increased rating for the service-connected 
degenerative arthritis of the right knee, post-operative 
medial and lateral meniscectomies, currently rated as 30 
percent disabling.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1979 to February 
1983.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by the RO which 
denied the veteran's claim for increase.  

In addition, the RO denied the claims of service connection 
for a back condition claimed as due to an inservice spinal 
tap and for a back condition as secondary to the service-
connected right knee disability.  However, in his May 1999 
Substantive Appeal, the veteran only discussed the claim for 
increase.  Thus, the claims of service connection are not 
before the Board at this time.  



REMAND

Historically, in a June 1983 rating decision, the RO granted 
service connection for degenerative arthritis of the right 
knee and assigned a 10 percent rating based on findings of 
degenerative arthritis and limitation of motion.  

Thereafter, in an August 1985 rating decision, the RO 
increased the rating to 20 percent under Diagnostic Code 
5257-5010 for the service-connected right knee disability 
recharacterized as degenerative arthritis, right knee, post-
operative medial and lateral meniscectomies.  

The veteran was examined at a VA outpatient clinic in July 
1987 when he showed a grossly unstable right knee with laxity 
and deficiency of the collateral ligaments and anterior 
cruciate ligaments with positive Drawer's sign and moderately 
severe anterior, rotatory, lateral and medial instability.  
Limitation of motion of the right knee was demonstrated.  The 
diagnosis was that of post traumatic and postoperative 
changes of the right knee with associated instability of the 
right knee with atrophy of disuse.  

In a September 1987 rating decision, the RO further increased 
the evaluation to 30 percent under Diagnostic Code 5257-5010 
for the service-connected right knee disability.  

The veteran now contends that the service-connected right 
knee disability has worsened.  In conjunction with the 
veteran's claim for increase, he was afforded a VA 
examination in June 1998 when he complained of increased 
weakness, instability and pain of the right knee.  The 
veteran stated that his knee was very unstable and that he 
was in constant pain.  The examiner noted that a magnetic 
resonance imaging (MRI) on November 5, 1997 showed 
tricompartmental osteoarthritis with a mild chondromalacia 
and remarkable degenerated friable medial and lateral 
menisci.  

On VA examination, the veteran appeared to be in mild 
discomfort when walking.  Surgical scars in the medial and 
lateral aspects of the right knee were observed.  No swelling 
or effusion was observed.  On palpation, there was positive 
joint line tenderness on the medial aspect.  However, on 
range of motion, there was noted to be 130 degrees of 
flexion.  Muscle strength in the knee flexors, knee 
extensors, dorsiflexors and plantar flexors was 5/5.  The 
impression was that of three compartmental osteoarthritis 
with mild chondromalacia and a remarkable degenerated, 
friable medial and lateral menisci as per MRI.  Mild to 
moderate rotational instability of the knee was noted, most 
likely secondary to previous injury of both knees and actual 
degenerative joint disease.  

In rating the service-connected right knee disability, all 
applicable diagnostic codes must be considered to include 
Diagnostic Codes 5010, 5257, 5260, and 5261.  In opinions of 
the General Counsel (VAOPGCPREC 23-97 and 9-98), it was held 
that a claimant who has arthritis and subluxation/instability 
due to service-connected knee disability may be rated 
separately based on limitation of motion and lateral 
instability and subluxation.  

The Board notes that, if the veteran has limitation of motion 
of the right knee which is due to arthritis (as shown on x-
ray) as well as lateral instability and subluxation, he is 
entitled to consideration of separate compensable ratings 
under the diagnostic codes governing limitation of motion, 
i.e., 5260 and 5261 as well as under 5257.  Currently, the 
veteran is not rated in this manner.  As such, the RO must 
initially reconsider his increased rating claim.  

In addition, F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) did not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating increased rating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

In addition, any current records showing treatment for the 
service-connected right knee disability should be obtained 
and associated with the claims file.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, the case is Remanded to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to obtain any VA clinical 
records referable to treatment of the 
service-connected right knee disability, 
which are not currently in the claims 
file, and add them to the claims file.  

2.  The veteran then should be afforded a 
comprehensive VA examination to determine 
the current severity of the service-
connected right knee disability.  The 
claims file should be made available to 
the examiner for review.  The examiner 
should indicate if the veteran's service-
connected right knee disability is 
manifested by arthritis, recurrent 
subluxation, lateral instability, and/or 
limitation of motion.  The limitation of 
motion, if present, should be expressed 
in degrees.  The degree of related 
functional impairment due to pain and 
lateral instability and subluxation 
should be identified in terms of the 
rating schedule.  The examiner should be 
asked to determine whether the knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the knee 
is used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

3.  Based on the development requested 
hereinabove, the RO should review the 
veteran's claim for increase.  The RO 
should review and take into consideration 
the directives of DeLuca and the 
pertinent decisions of the General 
Counsel.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

